Citation Nr: 1812982	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-44 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a digestive system disability due to the residuals of food poisoning. 



ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel



INTRODUCTION

The Veteran had a period of active duty service from April 1957 to April 1959. 

The appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Affairs (Board) from an April 2015 rating decision of the VA Regional Office (RO) in Nashville, Tennessee.

This appeal was processed using Legacy Content Manager Documents, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's digestive system disability is not shown to be related to active duty service or to any occurrence or event therein and the residuals of food poisoning have not been demonstrated.


CONCLUSION OF LAW

The Veteran's digestive system disability, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2016); 38 C.F.R. § 3.159(b) (2017). 

A standard April 2015 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. § 3.159(c) (2017).  Attempts to obtain all identified records have been undertaken.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The RO received confirmation that the Veteran's service treatment records may have been destroyed in a fire at the National Archives and Records Administration on July 12, 1973.  Unfortunately, the Veteran's complete Service Treatment Records (STR's) cannot be reconstructed.

RO correspondence mailed to the Veteran dated December 6, 2014, requested the Veteran complete and return the NA Form 13055 allowing the RO to request a thorough search be made for military medical records in support of the Veteran's claim.  A second correspondence mailed to the Veteran dated February 2, 2015 requested the Veteran complete and return the NA Form 13055 within 15 days.  As of this decision date, the Board has not received a completed NA Form 13055 from the Veteran after repeated attempts.  Further attempts to obtain the missing records cannot be undertaken without the completed form.  Therefore, the decision here is made based on the current evidence of record.

An examination of the record satisfies the Board that the Veteran was adequately placed on notice that a NA Form 13055 was required of him if there was to be a successful adjudication of his claim.  Several attempts by the VA to correspond by mail with the Veteran have gone unanswered.  

SERVICE CONNECTION FOR A DIGESTIVE SYSTEM DISABILITY

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The first element of Shedden is established for this claim because the record clearly demonstrates that the Veteran currently has a digestive system disability.  A most recent June 2014 private examination diagnosed the Veteran with heartburn, dysphagia, and esophageal reflux.  The dispositive question then, is whether the Veteran's current digestive disability due to the residuals of food poisoning, is related to disease or injury that is the result of service. 

The Veteran's essential contention is that he currently suffers from a digestive disorder due to the residuals of a food poisoning he suffered during his period of active duty service.  The Board acknowledges that the earliest medical evidence of the Veteran's digestive system disability was taken from a private examination dated October 1970 approximately eleven years after the he was discharged from service.  The examiner diagnosed the Veteran with pylorospasm and esophageal spasm.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed of service connection).  It is noted that at that time no extended history of problems since service was recorded, and no etiology of the pathology was set out.
 
As noted above the Veterans STR's were destroyed in a fire and as of the date of this decision, the Board has not received a completed NA Form 13055 from the Veteran after repeated request.  Further attempts to obtain the missing records cannot be undertaken without the completed form.  Therefore, a decision will be made based on the evidence of record.

As noted, the first report of gastrointestinal pathology was in 1970, thereafter, records have recorded multiple and varying diagnoses, including irritable bowel syndrome, esophagitis, heartburn, reflux disease, dyspepsia, atrophic gastritis, and reflux esophagitis.  None of this pathology has been linked in any way to claimed in-service food poisoning.

The Board notes the Veteran's lay statements of record in which he asserts that he incurred a digestive system disorder during service as a result of a meal given to him by the military.  Lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran is clearly competent to attest to symptoms he may have experienced.  His statements of experiencing food poisoning while in-service are probative at the time and observable symptoms. 

However, in considering the Veteran's lay statements, it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the relationship between his current disability and service.  While lay persons are competent to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the etiology of digestive disorder is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, even considering the Veteran's unsupported lay statements that his digestive disorder began during service, the evidentiary record reflects that he was not diagnosed with a digestive disorder, until many years after separation from service.  As such, the Veteran's statements regarding a nexus between his current digestive disorders and military service are outweighed by the other evidence of record, and, as such, are not considered competent or probative evidence favorable to his claim.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER
Entitlement to service connection for a digestive system disability due to the residuals of food poisoning is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


